Worden, J.
This was an appeal to the Clark Circuit Court, from an order of the board of commissioners, changing the location of the county seat of that county.
On motion the court below dismissed the appeal, and the appellants below excepted, and appeal to this court.
It has been twice held, after mature deliberation, that an appeal does not lie from the action of the board of commissioners in such case. Bosley v. Ackelmire, 39 Ind. 536; The Board of Commissioners of Scott County v. Smith, 40 Ind. 61. The fact that no appeal lies in such case has *331been recognized in subsequent decisions, which need not be cited. See, however, the case of The Board of Commissioners of Clay County v. Markle, 46 Ind. 96. "We regard the question as no longer open, and shall enter upon no further consideration of it in this case. The appeal was properly dismissed.
The judgment below is affirmed, with costs.
Petition for a rehearing overruled.
Note.—Horn, J., having been of counsel in the cause, was absent when it was considered.